Claimant was employed in a restaurant and lived on the premises. While returning to the premises preparatory to going to work he was crossing a lot in the rear used by the employer in connection with the restaurant and slipped and fell. The only question raised was whether the accident arose out of and in the course of the employment, the appellants claiming that the lot where claimant fell was no part of the restaurant premises. The employer testified that the lot was occupied by him and used for the restaurant. Award unanimously affirmed, with costs to the Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.